—Order unanimously reversed on the law without costs, motion denied, preliminary injunction vacated and amended complaint dismissed. Memorandum: We agree with defendant that the blanket ban on mining in plaintiffs Local Laws, 1970, No. 1 is invalid (see, Matter of Gernatt Asphalt Prods, v Town of Sardinia, 208 AD2d 139,149-150, Iv granted 86 NY2d 707). Dismissal of the amended complaint, which seeks to enforce Local Law No. 1 of 1970, is therefore required. (Appeal from Order of Supreme Court, Steuben County, Purple, Jr., J.—Preliminary Injunction.) Present—Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.